Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-1999

AS Goldmen & Co Inc v. NJ Bureau Securities
Precedential or Non-Precedential:

Docket 97-5618




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"AS Goldmen & Co Inc v. NJ Bureau Securities" (1999). 1999 Decisions. Paper 31.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/31


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                          No. 97-5618
            A.S. Goldmen v. NJ Bureau of Securities


    The following modifications have been made to the Court's
opinion issued on January 7, 1999 in the above-entitled appeal
and will appear as part of the final version of the opinion:

    1. delete the letter "e" from the word "Luise" on page 3, line 12 of
the slip opinion
in the above-entitled case so that Mr. de la Torre's first name will be
spelled correctly the
line and will read "Luis de la Torre".



    Thank you for attending to these matters.




                                         /s/ P. Douglas Sisk,
                                                   Clerk


February 8, 1999